Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ION EXCHANGE MEMBRANE SUITABLE FOR REDOX FLOW BATTERY
Examiner: Adam Arciero	SN: 16/865,576	Art Unit: 1727          June 14, 2022

DETAILED ACTION
Applicant’s response filed on February 25, 2022 has been received. Claims 1-10 and 15 are currently pending. Claims 1-10 have been amended. Claims 11-14 have been canceled. Claim 15 is newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Kaneko et al. on claims 1-4, 6-7 and 10-14 are withdrawn because the Applicant has either amended or canceled the claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kaneko et al. on claims 1-4, 6-7 and 10-14 are withdrawn because the Applicant has either amended or canceled the claims.

Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2014/0377687 A1) in view of Kita et al. (US 2011/0020728 A1).
As to Claims 1-2, 4 and 6-9, Miyake discloses a redox flow battery, comprising an ion exchange membrane composed of a fluorine-based polyelectrolyte polymer having a perfluorofulfonic acid structure represented by formula (2) which reads on claimed formula (1) (Abstract and paragraph [0051]). Miyake further teaches wherein the ionic cluster diameter of 1.00-2.95 nm (paragraph [0049]). Miyake teaches wherein the ionic cluster diameter is a result-effective variable that can be controlled to provide a redox flow battery with low electric resistance, excellent current efficiency, and excellent durability (paragraph [0040]). Miyake does not specifically disclose the claimed distance between clusters or the claimed ion exchange capacity.
However, Kita teaches of a fluorine-based electrolyte membrane having a distance between ionic clusters of 0.1-2.6 nm (Abstract and paragraph [0015]). Kita recognizes the distance between ionic clusters as a result-effective variable, wherein if the distance is too high, a rapid increase in conductivity can occur (paragraph [0029]). The differences between the ranges taught by Miyake and Kita overlap with the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the distance of the ionic clusters and the diameter of the ionic clusters such that they meet the claimed relationship because Miyake teaches that a redox flow battery with low electric resistance, excellent current efficiency, and excellent durability (paragraph [0040]) and Kita teaches that an electrolyte with high conductivity even under high temperature and low humidification can be obtained (Abstract). In addition, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. Modified Miyake does not specifically disclose the claimed ion exchange capacity, however it is the position of the Office that the membrane of the combination of the prior arts inherently comprises the claimed ion exchange capacity given that the structure and materials of the claimed invention and the prior arts is the same. See MPEP 2112.
As to Claim 3, Miyake does not specifically teach the claimed ionic cluster diameter. However, Miyake teaches wherein the ionic cluster diameter is a result-effective variable that can be controlled to provide a redox flow battery with low electric resistance, excellent current efficiency, and excellent durability (paragraph [0040]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the ionic cluster diameter of the membrane to read on the claimed range because Miyake teaches that a redox flow battery with low electric resistance, excellent current efficiency, and excellent durability (paragraph [0040]).
As to Claim 5, Miyake discloses wherein the membrane has a thickness of 50 microns (paragraph [0186]).
As to Claim 10, Miyake discloses wherein the membrane can comprise a polyazole compound to add strength (paragraph [0131]).
As to Claim 15, Miyake discloses a redox flow battery wherein the membrane does not contain a polymer other than the claimed polymer (paragraph [0051]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727